Citation Nr: 0918609	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation of 20 percent prior to 
November 1, 2002 for status-post medial collateral ligament 
(MCL) tear, left knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
status-post MCL tear, left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
postoperative anterior cruciate ligament (ACL), right knee.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease (DJD), left knee.

5.  Entitlement to an evaluation in excess of 10 percent for 
DJD, right knee.

6.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
bilateral knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decisions of March 2003 and August 
2006 by the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled for March 
2009, but the Veteran failed to report for the hearing and 
made no attempt to reschedule the hearing for a later date.  
Thus, the Board finds that the Veteran's request for a 
hearing is withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  Prior to November 1, 2002, the Veteran's left knee 
disability was manifested by objective clinical findings of 
decreased range of motion and mild degenerative spurring in 
the femoral patellar compartment.  The Veteran had flexion to 
124 degrees and extension to 0 degrees, but there was no 
additional functional impairment on the basis of fatigue, 
pain, incoordination, or weakness after repeated use.  There 
was no more than slight instability.  
2.  From November 1, 2002, the Veteran's left knee disability 
was manifested by objective clinical findings of decreased 
range of motion, tenderness, weakness, crepitus, painful 
motion, and chronic degenerative changes.  The Veteran had 
flexion to 104 degrees and extension to 0 degrees, but there 
was no additional functional impairment on the basis of 
fatigue, pain, incoordination, or weakness after repeated 
use.  There is no more than moderate instability.  

3.  The Veteran's right knee disability was manifested by 
objective clinical findings of decreased range of motion, 
tenderness, weakness, crepitus, painful motion, and chronic 
degenerative changes.  The Veteran had flexion to 106 degrees 
and extension to 0 degrees, but there was no additional 
functional impairment on the basis of fatigue, pain, 
incoordination, or weakness after repeated use.  There is no 
more than slight instability.

4.  A low back disability was not present during service, 
arthritis was not manifest to any degree within one year 
after service, and any current low back disability, to 
include arthritis, is not attributable to any event, injury 
or disease during service.

5.  A low back disability, to include arthritis, is not 
etiologically related to the Veteran's service-connected 
bilateral knee disability, nor has it been aggravated by the 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for status-
post medial collateral ligament tear, left knee, are not met 
prior to November 1, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2008).



2.  The criteria for an evaluation in excess of 20 percent 
for status-post medial collateral ligament tear, left knee, 
are not met for any period of time covered by this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for postoperative anterior cruciate ligament, right knee, are 
not met for any period of time covered by this appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease, left knee, are not met for 
any period of time covered by this appeal. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).
 
5.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease, right knee, are not met for 
any period of time covered by this appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2008). 

6.  A low back disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

7.  A low back disability, to include arthritis, was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 
(1995).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

The Veteran in this case contends that the condition of his 
service-connected bilateral knee disability has worsened and 
that this decline warrants a higher disability evaluation.  

The Veteran was originally granted service connection for MCL 
instability, left knee, and ACL tear, right knee, status-post 
arthroscopy, in a rating decision dated October 1989.  The RO 
separately evaluated the Veteran's bilateral knee 
disabilities as non-compensable disabilities under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, effective March 4, 1989.

In October 1998, the RO increased the Veteran's bilateral 
knee evaluation and assigned separate 10 percent evaluations 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective June 
4, 1998.  The RO also assigned separate 10 percent 
evaluations for each knee under 38 C.F.R. 4.71a, Diagnostic 
Code 5003, effective June 4, 1998.  The RO subsequently 
issued another rating decision in May 1999 in which it 
continued all of the Veteran's 10 percent evaluations.

The Veteran filed an increased rating claim in July 2002.  In 
September 2002, the RO issued a rating decision in which it 
continued all of the Veteran's 10 percent evaluations for the 
bilateral knee disability.  One month later, in October 2002, 
the Veteran submitted a statement to VA expressing 
disagreement with the September 2002 RO decision.  However, 
the RO informed the Veteran in November 2002 that he failed 
to submit a valid notice of disagreement (NOD).  The Veteran 
continued to submit evidence in support of his claim, and in 
March 2003, the RO issued another rating decision in which it 
continued all of the Veteran's 10 percent evaluations.  The 
Veteran timely perfected this appeal.  During the pendency of 
this appeal, a decision review officer (DRO) increased the 
Veteran's disability evaluation for status-post MCL tear, 
left knee, to 20 percent under Diagnostic Code 5257, 
effective November 1, 2002.  See December 2004 DRO decision.

The DRO also changed the diagnostic codes under which the 
Veteran's bilateral knee disabilities were to be rated.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  In this case, however, the DRO 
failed to explain any rationale for such diagnostic code 
changes.  Thus, the Board finds these changes improper.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (noting 
that any change in a diagnostic code by a VA adjudicator must 
be specifically explained).  As such, the Board will continue 
to evaluate the Veteran's bilateral knee disability under 
Diagnostic Codes 5003 and 5257.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2008).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Based upon the guidance of the 
Court in Hart, the evidence does not show a variance in the 
signs and symptoms of the Veteran's bilateral knee disability 
during the claim period such that staged ratings applicable 
beyond that which was already assigned by the RO.

The Veteran presented to a VA medical facility in August 2002 
for a "new patient" examination.  The Veteran stated that 
he had bilateral knee surgery in the past and that he 
currently experienced swelling and occasional falls with 
sudden turns.  He also reported various other physical 
ailments unrelated to the current claims at that time as 
well.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 2002.  The Veteran reported subjective 
symptoms of pain, weakness, stiffness, swelling, easy 
fatigability, and lack of endurance, as well as occasional 
instability and giving way.  The Veteran also indicated that 
he had flare-ups which resulted in additional limitation of 
motion and functional impairment.  He denied episodes of 
dislocation or subluxation, but pointed out that his 
bilateral knee disability made it difficult for him to work 
as a carpenter.  He allegedly missed "many months" in the 
past year as a result of this disability.  

Upon physical examination, the Veteran was found to be in no 
acute distress.  The examiner observed the presence of 
surgical scars on the knees bilaterally.  The scars were 
well-healed without dehiscence, redness, edema, or symptoms 
of infection.  The examiner also noted that the Veteran's 
knees were anatomically normal in size and symmetry with no 
evidence of heat, swelling, effusion, ligament instability, 
or cruciate ligament "signs."  Range of motion testing on 
flexion was to 124 degrees in the left knee and to 118 
degrees in the right knee.  Extension was to 0 degrees 
bilaterally.  X-rays showed mild degenerative spurring in the 
femoral patellar compartment bilaterally.  The impression was 
status-post left (1988) and right (1986) knee injuries, 
status-post left knee meniscectomy and ACL ligament repair 
(1988), and degenerative spurring of the knees bilaterally.

The Veteran was afforded another VA C&P examination in 
February 2003.  The Veteran reported subjective complaints of 
pain, stiffness, popping, and instability in the left knee.  
He reported no subjective complaints with respect to the 
right knee, but reported difficulty walking, bending, and 
squatting.  

The examiner noted evidence of pain with palpation over the 
lateral side of the left knee.  There was also evidence of 
crepitus and a grinding sensation in the left knee.  
According to the examiner, mild crepitus was present in the 
right knee.  Range of motion testing on flexion was to 104 
degrees with pain in the left knee, and to 106 degrees with 
pain in the right knee.  Extension was to 0 degrees 
bilaterally.  Magnetic resonance imaging (MRI) of the left 
knee showed significant chronic degeneration of the medial 
and lateral menisci, a moderate degree of osteoarthritic 
changes, chronic chondromalacia patellae, and a possible 
partial ACL tear.  MRI of the right knee showed no 
significant interval change.  However, the radiologist found 
evidence of chronic degeneration with a complex tear through 
the posterior horn of the medial meniscus and osteoarthritic 
changes of the medial knee joint.  The impression was MCL 
instability of the left knee with DJD and ACL injury with 
instability and DJD of the right knee.

The Veteran sought additional care at a VA orthopedic clinic 
in January 2004.  He reported a history of bilateral knee 
pain and stiffness and indicated that the condition of his 
knees deteriorated over time such that he was unable to work.  
Range of motion testing on flexion was to 120 degrees 
bilaterally.  Extension was to 0 degrees bilaterally.   The 
examiner found no evidence of effusion, laxity, or 
instability, but indicated that there was evidence of left 
quadriceps atrophy, bilateral hamstring tightness, and mild 
bilateral crepitus.  X-rays were interpreted to show 
bilateral tricompartment disease, while MRI results showed 
evidence of bilateral DJD of the knees with a possible 
partial tear of the left ACL.  The impression was bilateral 
DJD.  It was determined at that time that the Veteran was not 
a suitable candidate for further surgery.  A follow-up 
appointment in February 2004 yielded the same results, and in 
March 2004, the Veteran began hyalgan injections to relieve 
his bilateral knee pain.  

The Veteran was afforded another VA C&P examination in 
September 2004.  The Veteran reported a past surgical history 
significant for a left knee arthroscopy in 1986, as well as 
an intercurrent bilateral knee injury in 1999 following an 
altercation with police.  The Veteran reported subjective 
complaints of pain, weakness, stiffness, swelling, heat, 
redness, instability, locking, fatigability, and lack of 
endurance.  He denied flare-ups, but used a cane for 
ambulation.  The Veteran also stated that he had difficulty 
bending and stooping, particularly given his job as a 
carpenter.  

Upon physical examination, there was evidence of weakness and 
tenderness of the knees with repetitive bending.  The Veteran 
had a left-sided limp and calluses on both knees.  The medial 
and lateral collateral ligaments as well as the anterior and 
posterior cruciate ligaments were described as "intact."  
The Veteran's knees were also found to be "stable" and the 
meniscus test was negative bilaterally.  There was no 
evidence of redness, heat, abnormal movement, guarding, 
edema, effusion, instability, or ankylosis.  Range of motion 
testing on flexion was to 120 degrees with pain bilaterally 
and facial grimacing on left knee testing.  Extension was to 
0 degrees bilaterally.  X-rays of the left knee was 
interpreted to show degenerative changes with a narrowed 
lateral compartment.  X-rays of the right knee showed 
degenerative changes with a narrowed medial compartment and 
spurring along the medial margins of the knee.  The 
impression was bilateral DJD, status-post left knee 
arthroscopy, and intercurrent bilateral knee injury (1999) 
resulting in traumatic laceration.

The Veteran sought private care from C. Hines, M.D. in May 
2005 for the purpose of obtaining a "second opinion."  Dr. 
Hines observed evidence of crepitus bilaterally.  He 
indicated that this condition was likely secondary to 
arthritis.  The impression was DJD of the knees.  Associated 
with the Veteran's claims file is a statement from Dr. Hines 
dated that same month.  Dr. Hines indicated that the Veteran 
had traumatic arthritis and DJD of his knees.

In August 2005, the Veteran presented to a VA medical 
facility for an unrelated concern.  He did, however, state 
that he experienced back pain as well as a history of 
multiple falls related to his chronic knee pain.  The 
examiner noted that the Veteran walked with a cane.  The 
impression was arthritis.  

The Veteran underwent another VA C&P examination in September 
2007.  The Veteran stated that he stopped working as a 
carpenter in 2007 as a result of his bilateral knee problems 
and a back problem.  The Veteran reported subjective 
complaints of pain, weakness, stiffness, instability, 
locking, fatigability, lack of endurance, and swelling.  He 
denied dislocation, subluxation, heat, or redness.  The 
Veteran also reported problems with walking, bending, and 
standing.  He used a cane for the last three to four years 
and wore an elastic brace on his right knee at the time of 
the examination.

Upon physical examination, the examiner observed evidence of 
tenderness and painful motion.  No evidence of edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, guarding, ankylosis, or inflammatory arthritis was 
observed.  The examiner also noted that the Veteran walked 
with a right-sided limp, but that there were no functional 
limitations on walking or standing.  The medial and lateral 
collateral ligaments as well as the anterior and posterior 
cruciate ligaments were described as "intact."  The 
Veteran's knees were also found to be "stable" and the 
meniscus test was negative bilaterally.  Range of motion 
testing on flexion was to 120 degrees with pain bilaterally. 
Extension was to 0 degrees bilaterally.  The impression was 
degenerative arthritis of the knees bilaterally.  The 
examiner also indicated that there was no additional 
functional impairment on the basis of fatigue, pain, 
incoordination, or weakness after repeated use.

In May 2008, the Veteran's sister and a former employer 
submitted statements in support of the claim.  The Veteran's 
sister indicated that the Veteran required daily help with 
walking, bending, and standing for long periods of time.  
According to the former employer, the Veteran had to 
"terminate" employment because he could no longer walk or 
stand for long periods of time as a result of knee and back 
disabilities.   

The Board finds that the preponderance of the evidence is 
against an evaluation for status-post MCL tear, left knee, in 
excess of 10 percent under Diagnostic Code 5257 for the 
period prior to November 1, 2002, or higher than 20 percent 
for any time thereafter.  The preponderance of the evidence 
is also against an evaluation in excess of 10 percent under 
Diagnostic Code 5257 for postoperative ACL, right knee, for 
any period of time covered by this appeal.

Diagnostic Code 5257 requires a 10 percent evaluation for 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assigned for severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2008).  

VA examinations conducted in August 2002, February 2003, 
January 2004, September 2004, and September 2007 were 
negative for any objective evidence of recurrent subluxation 
or lateral instability.  In fact, VA examiners specifically 
indicated in August 2002, September 2004, and September 2007 
that the Veteran's knees were "stable" and that the knee 
ligaments were "intact" bilaterally.  The Veteran also 
denied any episodes of subluxation or dislocation.  
Accordingly, the Board finds that the Veteran is not entitled 
to an evaluation in excess of the currently assigned 
disability evaluations under Diagnostic Code 5257 for his 
bilateral knee disability for any period of time covered by 
this appeal.

The Board also notes that the Veteran was awarded separate 10 
percent evaluations under Diagnostic Code 5003 for 
degenerative arthritis of the knees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003; VAOPGCPREC 23-97 (1997); VAOPGCPREC 09-
98 (1998).  Diagnostic Code 5003 requires that degenerative 
arthritis be established by x-ray findings.  Read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by x-ray, is deemed to be limitation of motion 
and warrants the minimum compensable rating for the joint (10 
percent), even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Limitation of motion is measured in terms of flexion 
(Diagnostic Code 5260) and extension (Diagnostic Code 5261).  
Normal range of motion for the knee is to 0 degrees on 
extension and to 140 degrees on flexion.  See 38 C.F.R. § 
4.71a, Plate II (2008).  Under Diagnostic Code 5260, a non-
compensable rating is warranted where flexion of the knee is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees, while a 20 percent 
rating is assigned where flexion is limited to 30 degrees.  A 
30 percent evaluation is warranted where flexion is limited 
to 15 degrees.   

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension of the knee is limited to five 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees, while a 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  A 30 
percent evaluation is warranted where extension is limited to 
20 degrees, and a 40 percent evaluation is assigned where 
extension is limited to 30 degrees.  A 50 percent evaluation 
is assigned where extension is limited to 45 degrees.
 
In this case, the Veteran is not entitled to evaluations for 
limitation of motion under Diagnostic Codes 5260 or 5261 for 
his bilateral knee disability in excess of the currently 
assigned 10 percent ratings.  As noted above, a 20 percent 
rating is assigned where flexion is limited to 30 degrees or 
where extension is limited to 15 degrees.  The Veteran's 
range of motion on flexion was between 104 to 124 degrees 
bilaterally with pain.  Extension was to 0 degrees 
bilaterally without evidence of pain.  See VA examination 
reports dated August 2002, February 2003, January 2004, 
September 2004, and September 2007.  These measurements, 
however, are insufficient to warrant an evaluation in excess 
of 10 percent for limitation of flexion or extension for any 
period of time covered by this appeal.

The Board has also considered evaluating the Veteran's 
bilateral knee disability under other pertinent diagnostic 
codes, but the bulk of these diagnostic codes are not 
applicable in the Veteran's case. 

For instance, Diagnostic Code 5256 is not for application in 
this case because there is no objective clinical evidence 
that the Veteran was diagnosed as having ankylosis.  
Diagnostic Code 5262 contemplates the rating of impairments 
of the tibia and fibula, while Diagnostic Code 5263 
contemplates the rating of genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weightbearing 
objectively demonstrated).  There is no evidence of record to 
show that the Veteran was diagnosed with or treated for genu 
recurvatum or any impairments of the tibia or fibula.  Thus, 
these diagnostic code provisions are not applicable in this 
case.

The Board has considered whether Diagnostic Codes 5258 and 
5259 are potentially applicable in the Veteran's case in 
light of the fact that he had bilateral knee arthroscopies 
and reported symptomatic residuals thereafter.  These 
particular diagnostic codes provide disability evaluations 
for semilunar dislocated cartilage with frequent episodes of 
locking, pain, and effusion into the joint or for symptomatic 
residuals following the removal of semilunar dislocated 
cartilage.  While the Veteran reported subjective complaints 
of locking, pain, and swelling, there is no objective 
clinical evidence to show that the Veteran was diagnosed with 
or treated for semilunar dislocated cartilage such that 
consideration would be warranted under Diagnostic Code 5258.

Although the Veteran has symptomatic residuals following the 
surgical procedures described above, a 10 percent evaluation 
is the maximum schedular rating available under Diagnostic 
Code 5259.  The Board notes, however, that the Veteran is 
already assigned separate disability evaluations under 
Diagnostic Codes 5257 (instability) and 5003 (limitation of 
motion with degenerative arthritis).  These evaluations 
reflect, in the Board's opinion, the Veteran's predominant 
disability picture.  Any attempt to assign an additional 
rating for either knee under Diagnostic Code 5259 would 
constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca, supra. The 
Board acknowledges that the Veteran reported subjective 
symptoms of pain, weakness, stiffness, swelling, locking, 
redness, heat, easy fatigability, popping, lack of endurance, 
and instability, as well as occasional flare-ups and giving 
way.  

VA examinations showed objective evidence of tenderness, 
painful and decreased range of motion on flexion, bilateral 
crepitus and hamstring tightness, left quadriceps atrophy, 
and weakness.  However, there is no objective indication that 
the Veteran's symptoms resulted in an additional functional 
loss due to flare-ups, fatigability, incoordination, or pain 
on repetitive movements.  Rather, the VA examiner indicated 
in September 2007 that there was no additional functional 
impairment on the basis of fatigue, pain, incoordination, or 
weakness after repeated use.
     
The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected bilateral 
knee disability is unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  The Board acknowledges that the Veteran 
indicated as early as August 2002 that his bilateral knee 
disability made it difficult for him to work as a carpenter 
and that he stopped working in 2007 as a result of his 
bilateral knee and back problems.  His former employer 
submitted a statement dated May 2008 which can reasonably be 
read to indicate that the Veteran voluntarily elected to 
"terminate" his own employment after his job performance 
started to "suffer" given his health concerns.  The former 
employer does not allege, nor does the record reflect, that 
the Veteran was fired from his job solely as a result of his 
service-connected bilateral knee disability.  As there is no 
indication in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case.  
Moreover, the Veteran's complaints and the level of severity 
of the condition are reasonably described by the rating 
schedule.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 
111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 
237 (1996).

II.  Service Connection Claim

The Veteran also contends that his low back disability is 
secondary to his service-connected bilateral knee disability.  
Although the Veteran did not raise the issue of direct 
service connection for his low back disability, the Board has 
considered this theory of causation for the sake of 
completeness.  The RO denied the Veteran's claim in the 
August 2006 rating decision currently on appeal on the basis 
that there was no evidence linking the Veteran's low back 
disability to his period of active service or to his service-
connected bilateral knee disability.  The Veteran timely 
perfected this appeal.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

Service treatment records (STRs) associated with the claims 
file are negative for any diagnosis of or treatment for a low 
back disability.  There is also no evidence of arthritis of 
the spine within one year after discharge from service.

The first pertinent post-service evidence of record is dated 
May 2005, approximately 15 years after discharge from 
service.  The Veteran sought private care from C. Hines, M.D. 
at that time for the purpose of obtaining a "second 
opinion."  The Veteran reported subjective complaints of 
back pain.  Dr. Hines diagnosed the Veteran as having 
lumbosacral arthritis and spasm.  Associated with the 
Veteran's claims file is a statement from Dr. Hines dated 
that same month.  Dr. Hines indicated that the Veteran had 
traumatic arthritis and DJD of his lower back.
The Veteran sought additional care at a VA medical facility 
in September 2006.  He reported having chronic back pain 
following a work-related incident in which he injured his 
back while lifting an object.  The impression was 
osteoarthritis.  

In a VA follow-up treatment note dated May 2007, the Veteran 
stated that he had chronic back pain, among other conditions, 
and that he had fallen in the last year.  The Veteran further 
stated he did construction work and that his symptoms were 
aggravated by lifting.  He also stated that the onset of his 
back pain was three years prior to this episode of care. The 
impression was back pain.

The Veteran was afforded a VA C&P examination in September 
2007.  He reported a past medical history significant for 
continuous back pain since 1998.  The Veteran worked as a 
carpenter following discharge from service, but stopped 
working in 2007 as a result of knee and back problems.  X-
rays of the lumbosacral spine were interpreted to show mild 
disc space narrowing and minor marginal spurring at L4-5.  
The impression was age-related degenerative arthritis of the 
spine.  The examiner also stated that the Veteran's low back 
disability was not caused by service, nor was it secondary to 
his service-connected bilateral knee disability.  

In support of these conclusions, the examiner reviewed the 
claims file and noted that neither Dr. Hines nor other VA 
examiners linked the Veteran's arthritis to service or his 
service-connected bilateral knee disability.  Moreover, the 
examiner observed that the Veteran sustained an intercurrent 
back injury in September 2006 as a result of a work-related 
lifting accident.  Accordingly, the examiner found that the 
Veteran's arthritis was neither related to service, nor 
related to his service-connected bilateral knee disability.  
Rather, the examiner determined that the arthritic changes in 
the Veteran's low back were related to "normal wear and tear 
and the aging process."

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a low back disability in this case.  STRs were 
completely negative for any evidence of a low back 
disability, nor was there evidence of arthritis within one 
year after discharge from service.    
The first pertinent post-service treatment record showing 
treatment for lumbar spasm and arthritis is dated 
approximately 15 years after separation from service.  The 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2003).  In 
this case, the lapse of approximately 15 years between 
service and the first evidence of a chronic lumbar spine 
disability is evidence against the Veteran's claim.  

Furthermore, although the Veteran had diagnosed degenerative 
arthritis of the lumbar spine during the pendency of this 
claim, there is no competent, probative medical evidence of 
record linking this disability to the Veteran's period of 
active service on a direct basis.  Rather, the September 2007 
VA examiner linked the Veteran's current degenerative lumbar 
spine arthritis to aging and "normal wear and tear," 
particularly where, as here, there was no evidence of an in-
service low back injury, the first pertinent post-service 
evidence of record was many years after discharge, and there 
was also evidence that the Veteran sustained a work-related 
back injury after service.

As an alternative, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with or treated for a low back disability in service, and 
there was no evidence of arthritis within one year after 
discharge from service.  Furthermore, there was no evidence 
of continuity of symptoms after service until May 2005, nor 
is there any competent, probative evidence linking the 
current low back disability, to include arthritis, to service 
or a service-connected disability.  Consequently, the Board 
finds that the Veteran failed to establish continuity of 
symptomatology in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's low back disability to 
service on a direct basis would certainly be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility, particularly where 
there is also evidence of an intercurrent back injury 
following discharge.  See 38 C.F.R. § 3.102.  As previously 
stated, entitlement to direct service connection requires a 
finding that there is a current disability that has a 
relationship to an in-service injury or disease.  In this 
case, there is competent medical evidence showing 
degenerative arthritis of the lumbar spine, but there is no 
competent, probative medical evidence to link this 
disability, which occurred many years after discharge from 
service, to the Veteran's period of active service.  
Furthermore, there is no evidence of arthritis of the lumbar 
spine within one year after discharge from service.  
Accordingly, the Board concludes that the Veteran's claim of 
service connection for a low back disability must be denied 
and arthritis may not be presumed to have been incurred in 
service.

Since the Veteran is not entitled to service connection for 
a low back disability or arthritis on either a direct or 
presumptive basis, the Board will next examine the 
Veteran's claim of service connection for a low back 
disability on a secondary basis.  To this end, the Board 
notes that the bulk of the Veteran's argument with respect 
to this claim is based on his belief that his low back 
disability is secondary to his service-connected bilateral 
knee disability.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.  

In this case, however, there is no evidence of record, aside 
from the Veteran's own statements, that link his currently 
diagnosed low back disability to his service-connected 
bilateral knee disability on a secondary basis.  On the 
contrary, the Board finds the September 2007 VA examination 
report to be highly probative evidence on the issue of 
secondary service connection.  The September 2007 C&P 
examiner  reviewed the claims file and noted that neither Dr. 
Hines nor any other VA examiner linked the Veteran's 
degenerative lumbar spine arthritis to his service-connected 
bilateral knee disability.  Moreover, the C&P examiner 
observed that the Veteran sustained an intercurrent post-
service back injury in September 2006 as a result of a work-
related lifting accident.  The examiner subsequently 
concluded, based on his professional training and expertise, 
that the Veteran's arthritis was not related to his service-
connected bilateral knee disability and was instead related 
to "normal wear and tear and the aging process."

The Board is aware that the Veteran has submitted statements 
during the pendency of this claim expressing his opinion that 
his currently diagnosed low back disability was secondary to 
his service-connected bilateral knee disability.

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Here, the Veteran is capable of 
observing symptoms such as back pain or difficulty bending, 
but he is not competent (i.e., professionally qualified) to 
offer an opinion as to the cause of his low back condition.

In summary, there is no evidence to show a diagnosis of or 
treatment for a low back disability in service.  The 
Veteran's lumbar spine degenerative arthritis was not 
diagnosed until many years after service.  Moreover, the 
weight of the probative evidence is against finding that the 
Veteran's low back disability is proximately due to, the 
result of, or aggravated by his service-connected bilateral 
knee disability.  Accordingly, the Veteran's claim is denied.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  

The Veteran must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from zero to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

Here, the duty to notify with respect to the Veteran's 
increased rating claims was not satisfied prior to the 
initial unfavorable decision on the claims by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

The Veteran was informed in August 2002 and February 2003, 
prior to the initial unfavorable decision on the increased 
rating claim by the AOJ, to submit evidence showing his 
bilateral knee disability increased in severity.  For 
example, the Veteran was encouraged to submit a statement 
from a doctor that contained physical and clinical findings, 
results of laboratory tests or x-rays, and VA or private 
treatment records which documented limitation of activity 
and/or ongoing treatment for his disability.

The Veteran also received additional VCAA notice in August 
2005 after the initial AOJ decision in this matter.  In 
addition to the information discussed above, the Veteran was 
advised to submit statements from individuals who were able 
to describe, through personal observation and knowledge, the 
manner in which his disability became worse.  He was also 
encouraged to notify VA about any pertinent records held by 
state or local governments, private physicians or hospitals, 
and any current or former employers.  

The Veteran was also notified in May and July 2008, pursuant 
to the Court's decision in Dingess/Hartman, of the type of 
information and evidence necessary to establish a disability 
rating for the disabilities on appeal.  In that same letter, 
the Veteran was advised to submit evidence related to recent 
Social Security determinations, statements from employers as 
to job performance, lost time, or other information regarding 
how his disability affected his ability to work, along with 
any other "exceptional circumstances" related to his 
bilateral knee disability.  Pursuant to Vazquez-Flores, he 
was informed that specific test or measurement results would 
be considered when assigning a disability rating.  

Although the August 2005, May 2008, and July 2008 notice 
letters were not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in October 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also acknowledges that the Veteran in this case did 
not receive information pursuant to Dingess/Hartman about the 
assignment of effective dates.  Despite the inadequate notice 
provided to the Veteran in this regard, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard, supra.  As the Board concludes 
that the preponderance of the evidence is against the 
Veteran's increased rating claims, any questions as to the 
effective dates to be assigned are rendered moot. 

With regard to the Veteran's secondary service connection 
claim for a low back disability, to include as secondary to a 
service-connected bilateral knee disability, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in April 2006 that fully addressed the notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the service connection claim on a secondary 
basis and of the Veteran's and VA's respective duties for 
obtaining evidence.  The Veteran also received notice that 
same month pursuant to Dingess/Hartman of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Although the 
Veteran in this case was not provided notice of the 
information and evidence needed to substantiate a service 
connection claim on a direct basis, the Board finds no 
prejudice to the Veteran in this case as he raised only the 
issue of secondary service connection.  See Bernard, supra.  
Even reading the Veteran's correspondence in the light most 
favorable to him, the Veteran did not allege, nor does the 
evidence reflect, any efforts to obtain service connection 
for a low back disability on a direct basis. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Veteran was also afforded 
numerous VA examinations in connection with the current 
claims.  Accordingly, the Board finds that VA has complied, 
to the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 
  

ORDER

An evaluation of 20 percent for status-post medial collateral 
ligament tear, left knee, is denied prior to November 1, 
2002.

An evaluation in excess of 20 percent for status-post medial 
collateral ligament tear, left knee, is denied.

An evaluation in excess of 10 percent for postoperative 
anterior cruciate ligament, right knee, is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease, left knee, is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease, right knee, is denied.

Service connection for a low back disability, to include as 
secondary to a service-connected bilateral knee disability is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


